Rehearing granted, December 1, 2003


                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6655



GEORGE SAMUEL GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


PHILLIP MORRIS, tobacco manufacturers; BROWN &
WILLIAMSON    TOBACCO     COMPANY,     tobacco
manufacturers; B.J. REYNOLDS TOBACCO COMPANY,
tobacco manufacturers,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-03-157-2)


Submitted:   June 17, 2003                 Decided:   July 14, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., applies under the Prison Litigation

Reform Act (“PLRA”) to file this appeal without prepayment of fees.

Green appeals the district court’s order denying him leave to

proceed on his 42 U.S.C. § 1983 (2000) complaint without the

prepayment of fees.   Because Green’s appeal was untimely filed, we

deny his motion to proceed under the PLRA.    Parties are accorded

thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is mandatory and jurisdictional.     Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978).

     The district court’s order was entered on March 5, 2003.

Green filed his notice of appeal, at the earliest, on April 15.

Thus, because Green did not file a timely appeal or obtain an

extension or reopening of the appeal period, we deny his motion to

proceed on appeal without prepayment of fees and dismiss his appeal

as untimely. We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED


                                 2